2017 UT App 59



               THE UTAH COURT OF APPEALS

       JP’S LANDSCAPING AND AUTO OWNERS INSURANCE,
                         Petitioners,
                              v.
        LABOR COMMISSION AND ALBERTO MONDRAGON,
                       Respondents.

                            Opinion
                        No. 20150898-CA
                      Filed March 30, 2017

               Original Proceeding in this Court

         Mark R. Sumsion and Cody G. Kesler, Attorneys
                        for Petitioners
       Jaceson R. Maughan and William Barlow, Attorneys
               for Respondent Labor Commission

JUDGE STEPHEN L. ROTH authored this Opinion, in which JUDGES
  J. FREDERIC VOROS JR. and DAVID N. MORTENSEN concurred.

ROTH, Judge:

¶1     JP’s Landscaping (JPL) requests review of the Labor
Commission’s award for workers’ compensation benefits arising
out of an industrial accident that occurred in May 2012 involving
one of JPL’s employees. We decline to disturb the Commission’s
decision.


                        BACKGROUND

¶2     On May 22, 2012, the first day of his employment, JPL
employee Alberto Mondragon suffered an injury. The accident
occurred as Mondragon, “almost running,” pushed a
wheelbarrow full of gravel over uneven ground. Mondragon
slipped, and as he did, the wheelbarrow “tipped over.”
               JP's Landscaping v. Labor Commission


Mondragon claimed that, as the wheelbarrow tipped, its
“handles [took] hold of him in different directions,” which
caused “pressure on his [right] knee.” At that point, Mondragon
claims “he felt a sudden pop in the knee.” Although he did not
“fall to the ground” and was instead “able to catch himself,”
Mondragon reported that the inside area of his right knee—both
front and back—began to immediately swell.

¶3      Mondragon reported the incident to his supervisor when
she arrived at the site, and, within three hours of the incident, he
reported to a WorkMed clinic. The physician who examined
him, Dr. Britt, noted Mondragon’s explanation that the injury
involved a wheelbarrow full of gravel that tilted and caused
pressure on Mondragon’s right knee and that there was a
“sudden pop” in that knee. Dr. Britt then noted that there was
“no visible bruising” but that there “may be slight swelling
above the joint line medially” and that Mondragon had “diffuse
tenderness . . . around the medial joint line area.” He also noted
that, although Mondragon was able to extend and flex the knee,
“[a]ny attempts at rotation and extension cause[d] [Mondragon]
to have marked pain.” Dr. Britt diagnosed Mondragon with a
right knee sprain and stated that the sprain was the “result of the
industrial injury/exposure described.” He prescribed a knee
support and pain medication. He also referred Mondragon to an
orthopedic specialist for further evaluation and released him to
light-duty work. Because JPL did not have light-duty work
available, it terminated Mondragon’s employment. Mondragon
was out of work until July 15, 2012, when he began working for
another employer.

¶4     In August 2012, Mondragon requested a hearing before
an administrative law judge (the ALJ) to determine his
entitlement to workers’ compensation benefits related to the
accident. Mondragon represented himself at the hearing. When
asked to explain how the accident occurred, he explained that he
was “almost running” while pushing a wheelbarrow full of



20150898-CA                     2                 2017 UT App 59
              JP's Landscaping v. Labor Commission


gravel and that the wheelbarrow tipped to the side, catching his
knee between the two handles. He testified that he “felt [his]
knee popping and twisting to the side” or that “maybe only
nerves got twisted,” and that there was immediate swelling
around his right knee. He also testified that Dr. Britt later
informed him that he had suffered a “severe sprain.” On cross-
examination, however, JPL demonstrated that the mechanism of
injury Mondragon had described—that his right knee became
caught between the two handles of the wheelbarrow—was
physically impossible. Specifically, counsel for JPL asked
Mondragon to demonstrate how his accident had occurred using
a comparable wheelbarrow that JPL produced at the hearing. It
became obvious that Mondragon’s knee could not have been
caught between the two handles, because as the wheelbarrow
tipped, the left handle would have been significantly higher than
his right knee and could not have caught his right knee or struck
it. Mondragon stated, however, that even if he did not know
“how [the wheelbarrow] caught [his knee],” his right knee still
“got caught . . . and the wheelbarrow tipped over to the side”
and that the right handle “was the one that hit [him],” which
was when he felt his “[right] knee kind of popping towards the
outside.”

¶5     In her interim findings of fact and conclusions of law
issued after the hearing, the ALJ concluded that although “[t]he
exact mechanism of injury is unclear” and Mondragon
mistakenly “believed that one of the handles of the wheel
barrow hit his right knee,” Mondragon had nevertheless
suffered an injury that “arose out of an industrial accident.” The
ALJ also concluded that there were conflicting opinions
regarding the medical cause of Mondragon’s continuing knee
problems, with Mondragon’s treating physicians stating that the
accident caused Mondragon’s injury and the need for further
treatment, while an independent medical examiner that JPL
hired had concluded that, at most, the accident aggravated
preexisting knee conditions. The ALJ therefore referred the case



20150898-CA                     3               2017 UT App 59
               JP's Landscaping v. Labor Commission


to a medical panel to consider the question of medical causation.
In the charging letter, the ALJ asked the panel to answer whether
there was “a medically demonstrable causal connection between
[Mondragon’s] medical problem and the industrial accident as
described in [the] Interim Order”; to “identify the medical care
necessary to treat [Mondragon’s] problems caused by the
industrial accident”; and to “identify any and all future medical
care . . . that will be necessary in treating [Mondragon’s]
problems caused by the industrial accident.”

¶6     The ALJ found in her interim order that Mondragon
could not have been injured by “one of the handles of the wheel
barrow hit[ting] his right knee” and advised the medical panel in
her charging letter that the panel was “bound by” the findings
and conclusions in the interim order. In its report, the medical
panel characterized Mondragon’s injury as a “twisting type
injury” and described the accident as occurring when the
wheelbarrow’s “handle caught [Mondragon’s] right leg” as it
tipped over and Mondragon “twisted to free himself from the
flipped wheel barrow.” On this basis, the medical panel
concluded that there was a “causal connection between the
injury suffered in 2012 and the ongoing knee problem.” The
panel had examined Mondragon and reviewed his medical
history and determined that the type of pain he experienced—
“mostly medial side pain” along with “recurrent swelling” in the
joint—was consistent with meniscal knee injuries. It also noted
that, although Mondragon had suffered a number of knee
injuries in the past, “all previous injuries to the right knee were
diagnosed contusions” that “improved in less than four months”
with “no residual symptoms.” Further, although arthritis could
have been a cause of similar symptoms, the panel noted that
radiographic images of the knee “show[ed] healthy joint weight
bearing surfaces, with minimal arthritic changes consistent with
age and heavy use” and opined that “the excellent joint space
seen on [Mondragon’s] radiographs” would weigh against a
conclusion that arthritis was the cause. The medical panel



20150898-CA                     4                2017 UT App 59
               JP's Landscaping v. Labor Commission


concluded that “the twisting type injury with medial pain, the
prolonged nature of the medial joint line pain and swelling, the
findings on physical examination of medial pain, . . . all suggest
an injury to the meniscus” from the accident, which “seldom
heal[s] with time.” As a consequence, the panel opined that
Mondragon required further medical care to treat his knee
injury, including an operation to repair the meniscal tear, follow-
up physical therapy and medication, and other associated
medical care.

¶7     JPL objected to the medical panel report, arguing that the
case should have been dismissed before referral to the panel
because Mondragon “did not meet his burden of proving that an
accident occurred.” JPL also argued that the panel’s report
should not be admitted in any event, because the medical panel
“relied upon a mechanism of injury which did not occur” when
it described the accident as involving the wheelbarrow’s
“handle” catching Mondragon’s right leg as the wheelbarrow
tipped over. The ALJ responded to JPL’s contentions in her
findings of fact and conclusions of law, reiterating and further
explaining her conclusion that Mondragon had suffered an
industrial accident on the day in question. In particular, the ALJ
stated that she found Mondragon’s “testimony regarding his
work day to be believable and truthful.” Although Mondragon’s
“description [of the accident] is flawed in the details,” she said,
what “remained quite clear was that [Mondragon] did use his
legs and body to try and keep control of the wheel barrow” and
that “when the heavy load tipped” Mondragon was “jerked and
tousled.” She further explained that even though Mondragon
might have had a “flawed recollection of the details . . . the case
can be made that an accident took place from the facts known
before and after the moment of injury,” which included “the
nature of the heavy work being done, the pace of the work, the
loss of control over the wheel barrow[,] and the resultant pain
and injury.” The ALJ concluded that that evidence “proved that
an industrial accident of substantial exertion took place.” In



20150898-CA                     5                2017 UT App 59
              JP's Landscaping v. Labor Commission


addition, the ALJ rejected JPL’s contention that the medical
panel had relied on facts inconsistent with the “in court
demonstration done with the wheel barrow,” in other words,
that the panel had relied on Mondragon’s discredited original
description of the mechanism of injury. She therefore declined to
hold a hearing on JPL’s objection to the medical panel report and
admitted it. The ALJ then ordered JPL to pay Mondragon’s “past
and future medical bills related to the necessary care
of . . . Mondragon’s right knee injury consistent with the medical
panel’s opinion.”

¶8      JPL sought review of the ALJ’s decision with the
Commission. The Commission concluded, as had the ALJ, that
Mondragon had suffered a right knee injury as a result of the
work-site accident with the wheelbarrow. The Commission
explained that, while the “exact mechanism of injury is
somewhat unclear, . . . that uncertainty is not fatal” to
Mondragon’s claim, particularly where it was clear that
Mondragon’s “knee was subject to stress while the fully loaded
wheelbarrow tipped over.” Nonetheless, the Commission agreed
with JPL that the medical panel’s opinion was, at least in part,
based “on a mechanism involving the wheelbarrow handles that
is inaccurate.” The Commission concluded that the panel needed
to “reassess [Mondragon’s] right knee injury in light of the
Commission’s and [the ALJ’s] findings regarding the accident
rather than [Mondragon’s] inaccurate description” and then
readdress whether the accident was a medical cause of the
injury.

¶9     In her second charging letter, the ALJ advised the panel
that the matter was being remanded “for further review by the
medical panel” because the Commission had determined that
the report “may have been based on facts which were not
consistent with the [interim order] issued after the hearing.”
Specifically, the ALJ explained that the panel had described the
accident as occurring when the tipping wheelbarrow’s handle



20150898-CA                     6               2017 UT App 59
               JP's Landscaping v. Labor Commission


“caught [Mondragon’s] right leg, and [Mondragon] twisted to
free himself,” but that “[t]here is no evidence that Mr.
Mondragon was caught in the wheelbarrow or that he twisted to
free himself.” Again advising the panel that it was bound by the
findings of fact and conclusions of law in her order, the ALJ
requested that the panel answer four questions, including the
following question most pertinent to the issues in this review:

      Assuming that the exact mechanism of injury is not
      clear but that Mr. Mondragon’s right knee was
      subject to stress while a fully loaded wheelbarrow
      tipped over[,] please determine if Mr. Mondragon’s
      right knee problems were medically caused by the
      work accident or whether his current right knee
      problems are a continuation of his pre-existing
      condition and the transient pain he has
      experienced in the past?

¶10 The medical panel reconsidered the matter accordingly,
and, in better alignment with the ALJ’s interim findings,
disclaimed its previous description of the accident, i.e., that
Mondragon’s knee had “been caught in the wheelbarrow or that
he twisted to free himself.” Instead, the panel now
acknowledged that the “exact mechanism of injury was unclear”
and that it had not been aware in the first evaluation that there
was a controversy surrounding the “exact mechanism of injury.”
The panel further noted that “the interpretation of a twisting
type injury” was the panel’s conclusion, not Mondragon’s. The
medical panel again determined, however, that the industrial
accident medically caused Mondragon’s knee injury, that his
condition had not yet stabilized, and that he would need
additional treatment. With regard to the relationship between
the known facts of the accident and injury, the panel explained
that, due to the anatomical configuration of the meniscus,
persons who suffer a meniscus tear often report “a sudden pop
within the joint” and “often feel[] that [they have] been struck by



20150898-CA                     7                2017 UT App 59
               JP's Landscaping v. Labor Commission


something,” consistent with Mondragon’s description. The
person generally suffers “immediate pain on the side of the
meniscus and swelling within the joint,” and it is “often difficult
to extend the knee or place pressure on it,” just as Mondragon
had reported right after the event. The panel further concluded
that while Mondragon had suffered previous knee injuries, those
injuries did not involve the same symptoms he exhibited after
the May 2012 accident. The medical panel therefore rejected the
suggestion that Mondragon’s injury was caused by a preexisting
knee condition. And the panel concluded, as it had before, that
Mondragon’s injury was consistent with a meniscal tear. After
reviewing the medical panel’s second report, the ALJ reaffirmed
her previous order awarding benefits to Mondragon stemming
from the May 2012 accident.

¶11 JPL sought review by the Commission’s Appeals Board.
The Board affirmed the ALJ’s decision and denied JPL’s request
for reconsideration. JPL asks that we set aside the Board’s
decision and the award of benefits in Mondragon’s favor.


            ISSUES AND STANDARDS OF REVIEW

¶12 JPL argues that the Commission erred in awarding
benefits to Mondragon. The Commission’s decision to award
benefits is a mixed question of fact and law. Danny’s Drywall v.
Labor Comm’n, 2014 UT App 277, ¶ 9, 339 P.3d 624. “The
standard of review we apply when reviewing a mixed question
can be either deferential or non-deferential” depending upon
whether the question is more fact-like or law-like. Jex v. Labor
Comm’n, 2013 UT 40, ¶ 15, 306 P.3d 799 (citation and internal
quotation marks omitted). Here, “[d]ue to the fact-intensive
inquiry involved at the agency level” in determining whether it
is appropriate to award benefits, including credibility
determinations that an appellate court is “in an inferior position
to review,” “this case does not lend itself to consistent resolution
by a uniform body of appellate precedent.” See Carbon County v.


20150898-CA                     8                 2017 UT App 59
              JP's Landscaping v. Labor Commission


Workforce Appeals Board, 2013 UT 41, ¶ 7, 308 P.3d 477 (citation
and internal quotation marks omitted). This decision is therefore
more fact-like, and deference to the Commission’s decision is
warranted. See id.

¶13 The Commission is the ultimate fact finder in workers’
compensation claims. See e.g., Danny’s Drywall, 2014 UT App 277,
¶ 14 (“[T]he ALJ/Commission is always the ultimate fact finder.”
(alteration in original) (citation and internal quotation marks
omitted)). We will uphold the Commission’s “factual findings if
such findings are supported by substantial evidence based upon
the record as a whole.” Ernest Health, Inc. v. Labor Comm’n, 2016
UT App 48, ¶ 10, 369 P.3d 462 (citation and internal quotation
marks omitted). Substantial evidence exists when the findings
are supported by “more than a mere scintilla of evidence,” and
“[a]n administrative law decision meets the substantial evidence
test when a reasonable mind might accept as adequate the
evidence supporting the decision.” Martinez v. Media-Paymaster
Plus, 2007 UT 42, ¶ 35, 164 P.3d 384 (citations and internal
quotation marks omitted).

¶14 “In order to determine whether a decision is supported by
substantial evidence, the reviewing court must consider the
whole record before the lower court,” which includes “evidence
in support of the administrative finding, as well as evidence that
detracts from the finding.” Id. ¶ 36. However, “[i]t is not this
court’s place to substitute its judgment as between two
reasonably conflicting views.” EAGALA, Inc. v. Department of
Workforce Servs., 2007 UT App 43, ¶ 16, 157 P.3d 334 (citation and
internal quotation marks omitted). Rather, it is the “province of
the [Commission], not appellate courts, to resolve conflicting
evidence, and where inconsistent inferences can be drawn from
the same evidence, it is for the [Commission] to draw the
inferences.” Id. (citation and internal quotation marks omitted).




20150898-CA                     9               2017 UT App 59
               JP's Landscaping v. Labor Commission


¶15 JPL also contends that the Commission improperly
denied its request to conduct discovery into the claims history of
Mondragon’s wife and adult son. “[T]he Commission is afforded
broad discretion in determining how best to conduct its inquiry
into each case,” and we will not disturb the Commission’s
discovery decision unless it “exceed[s] the bounds of the
Commission’s discretion.” See Ernest Health, 2016 UT App 48,
¶¶ 6–7; see also Utah Code Ann. § 63G-4-403(4)(h)(i) (LexisNexis
2014) (explaining that an appellate court “shall grant relief only
if, on the basis of the agency’s record, it determines that a person
seeking judicial review has been substantially prejudiced
by . . . an abuse of the discretion delegated to the agency by
statute”); id. § 34A-2-802(1) (2015) (explaining that an ALJ and
the Commission “may make its investigation in such manner as
in its judgment is best calculated to ascertain the substantial
rights of the parties and to carry out justly the spirit” of the
Workers’ Compensation Act).


                            ANALYSIS

¶16 JPL on appeal essentially contends that, once it disproved
the precise mechanism of injury that Mondragon described,
Mondragon’s credibility was destroyed, but that the Commission
then created an alternative theory of the accident on its own that
has no basis in the evidence to support its award of benefits. As
a consequence, JPL claims that it was deprived of fair notice and
an opportunity to defend against Mondragon’s claims. JPL also
contends that it was foreclosed from pursuing its theory that
Mondragon’s claim was fraudulent when the ALJ, and later the
Commission, denied its requests to conduct discovery on the
claims history of Mondragon’s wife and adult son.

                     I. The Award of Benefits

¶17 To recover workers’ compensation, an employee must
demonstrate that he or she has been “injured . . . by accident


20150898-CA                     10                2017 UT App 59
               JP's Landscaping v. Labor Commission


arising out of and in the course of the employee’s employment.”
Utah Code Ann. § 34A-2-401(1) (LexisNexis 2015). “This section
sets forth two prerequisites to recovery.” Smith’s Food & Drug,
Inc. v. Labor Comm’n, 2011 UT App 67, ¶ 7, 250 P.3d 1008 (citing
Allen v. Industrial Comm’n, 729 P.2d 15, 18 (Utah 1986)). First, the
employee must show that the claimed injury occurred by
accident. Id. Second, the employee must show that there is “‘a
causal connection between the injury and the employment.’” Id.
(quoting Allen, 729 P.2d at 18). In other words, the “by accident”
element is distinct from the “causal connection” element. See id.

¶18 JPL argues that the award of benefits was based upon
factual findings that do not have support in the evidence
submitted by Mondragon—both as to the injury itself and
causation. Instead, according to JPL, the Commission improperly
determined that Mondragon had been injured in an industrial
accident by inferring that he was merely mistaken about the
mechanism of injury, which it claims has no basis in the
evidence. And JPL contends that the Commission then
improperly advocated for Mondragon by creating an alternative
theory of injury—the significant stress theory—that also had no
support in the evidence, and then relied on the subsequent
reports from the medical panel to justify awarding benefits on
that basis. In JPL’s view, the physical mechanism described by
Mondragon constituted the theory of injury under which he
submitted his claim. Once JPL disproved the theory of
mechanism at the hearing, the case should have been dismissed
because Mondragon had failed to establish that an industrial
accident had even occurred. JPL also contends that because it
disproved Mondragon’s description of the mechanism of injury,
the doctors’ reports submitted by Mondragon were necessarily
rendered “foundationless,” because the doctors had relied upon
that mechanism in making their professional assessments. As a
result, the doctors’ reports could not have provided evidence
that there was a dispute about medical causation sufficient to




20150898-CA                     11                2017 UT App 59
              JP's Landscaping v. Labor Commission


refer the case to the medical panel. Thus, according to JPL,
Mondragon did not establish medical causation.

¶19 In this section, we first address whether the evidence
supported the Commission’s determination that Mondragon
suffered an industrial accident. Next, we address whether the
Commission improperly created a theory of injury to support its
award of benefits, thereby advocating on behalf of Mondragon.
Finally, we address whether the medical panel referrals were
proper.

A.    The Industrial Accident

¶20 JPL attacks the sufficiency of the evidence supporting the
Commission’s determination that Mondragon suffered injury
from an industrial accident. JPL argues that by disproving
Mondragon’s description of the precise mechanism of injury, it
also disproved Mondragon’s claim that an accident occurred at
all. Therefore, JPL reasons, the Commission had no basis to
conclude that Mondragon was confused about the mechanism of
injury. Rather, according to JPL, the Commission sua sponte
created an alternate theory of injury—what JPL characterizes as
“the significant stress theory”—which had no basis in the
evidence. In essence, JPL contends that the evidence
demonstrated Mondragon was lying about the entire incident
and that the Commission had no basis for believing his story
about a workplace accident.

¶21 The Commission recognized that, because of the
demonstration with the wheelbarrow at the hearing, the
industrial accident could not have occurred in exactly the way
Mondragon described. Nonetheless, the Commission found that
Mondragon was “believable and truthful” regarding the
occurrence of an accident and that although his description of
the mechanism of injury was “flawed in the details,” at the time
the “full wheelbarrow tilted” and fell over, Mondragon
experienced “significant stress on his right knee,” which resulted


20150898-CA                     12              2017 UT App 59
               JP's Landscaping v. Labor Commission


in “a sudden ‘pop’ and pain in his right knee.” The Commission
noted that, even if “the specific action that result[ed] in
[Mondragon’s] internal injury” was “unclear,” Mondragon had
“consistently described that he experienced a sudden onset of
pain” as the wheelbarrow tipped, a description corroborated by
Dr. Britt’s assessment three hours after the accident. Thus, on the
basis of both Mondragon’s testimony and Dr. Britt’s report, the
Commission concluded that Mondragon “did suffer a right-knee
injury” as a result of the industrial accident.

¶22 We will uphold the ALJ’s and the Commission’s factual
findings that Mondragon suffered an injury through an
industrial accident if we determine that there is substantial
evidence to do so. See Ernest Health, Inc. v. Labor Comm’n, 2016
UT App 48, ¶ 10, 369 P.3d 462. And with regard to the credibility
determination here, “[i]t is not our role to judge the relative
credibility of witnesses.” Davis v. Department of Workforce Servs.,
2012 UT App 158, ¶ 6, 280 P.3d 442 (citation and internal
quotation marks omitted). Rather, “when the evidence is
disputed, as it was here, we defer to the Board’s assessment of
credibility and resolution of conflicting evidence.” Id. (brackets,
citation, and internal quotation marks omitted); see also Carbon
County v. Workforce Appeals Board, 2013 UT 41, ¶ 6, 308 P.3d 477
(explaining that we give deference to the fact finder “because it
stands in a superior position from which to evaluate and weigh
the evidence and assess the credibility and accuracy of
witnesses’ recollections” (citation and internal quotation marks
omitted)).

¶23 As the Commission noted, Mondragon testified at the
hearing that he was injured when he slipped while “almost
running” with a wheelbarrow full of gravel which tipped to the
side. He stated that as the wheelbarrow fell, his “knee was
caught between the two handles,” and that he “felt [his] knee
popping and twisting to the side,” or “maybe only nerves got
twisted.” He testified that, immediately after he felt the popping,



20150898-CA                    13                2017 UT App 59
               JP's Landscaping v. Labor Commission


the inside of his right knee began to swell. Dr. Britt’s report
corroborated the core aspects of this account. He indicated that
Mondragon told him that “he was at work pushing a
wheelbarrow full of gravel” when he “slipped,” and that “as the
wheelbarrow tilted the handles [took] hold of him in different
directions,” which “caused pressure” on his right knee,
whereupon Mondragon “felt a sudden pop in the knee.”
Importantly, he also noted that “[t]here was no impact on the
knee,” as Mondragon “did not fall to the ground but was
[instead] able to catch himself when this occurred.” Dr. Britt’s
examination notes state that he observed a “diffuse
tenderness . . . around the medial joint line area,” that there was
possibly “slight swelling,” and that Mondragon was not able to
adequately perform a McMurray test 1 because he experienced
“significant pain” with “[a]ny attempts at rotation and
extension” of the knee. Dr. Britt diagnosed a right knee sprain
and opined that the industrial accident that Mondragon
described caused the injury.

¶24 This is “a quantum and quality of relevant evidence that
is adequate to convince a reasonable mind to support [the]
conclusion” that Mondragon experienced an industrial injury.
See Provo City v. Labor Comm’n, 2015 UT 32, ¶ 8, 345 P.3d 1242
(citation and internal quotation marks omitted). In particular,
Mondragon’s testimony and Dr. Britt’s report constituted
evidence that “a reasonable mind might accept as adequate” to
suggest that Mondragon was in fact injured during the work-
related accident he described. See Martinez v. Media-Paymaster
Plus, 2007 UT 42, ¶ 35, 164 P.3d 384 (citation and internal
quotation marks omitted).


1. A McMurray test is “used to evaluate individuals for tears in
the meniscus of the knee.” McMurray Test, Wikipedia.org,
https://en.wikipedia.org/wiki/McMurray_test [https://perma.cc/
58TT-52PT].




20150898-CA                    14                2017 UT App 59
               JP's Landscaping v. Labor Commission


¶25 Moreover, this evidence supports the Commission’s
characterization of the incident as involving “significant stress”
on Mondragon’s knee. JPL appears to argue that Mondragon
was required to have described a precise mechanism of injury to
explain the occurrence of “significant stress” to his knee different
from the disproved rotating handles mechanism in order for the
Commission to have determined that such stress had actually
occurred, and that, because he did not, the Commission’s
conclusion amounted to an impermissible alternate theory of
injury. We do not agree. “In conducting a substantial evidence
review, we do not reweigh the evidence and independently
choose which inferences we find to be the most reasonable.
Instead, we defer to [the Commission’s] finding because when
reasonably conflicting views arise, it is the [fact-finder’s]
province to draw the inferences and resolve these conflicts.”
Danny’s Drywall v. Labor Comm’n, 2014 UT App 277, ¶ 11, 339
P.3d 624 (second alteration in original) (citation and internal
quotation marks omitted). Here, because the evidence at the
hearing presented a conflict regarding the precise mechanism of
injury, it was within the Commission’s prerogative to weigh the
evidence as a whole and to draw the inferences it found to be the
most reasonable.

¶26 While JPL is correct that Mondragon did not use the exact
words “significant stress” in his description of the event, the fact
that he felt his right knee pop and experienced immediate pain
as the wheelbarrow tipped over permits a reasonable inference
that the knee was subject to significant stress in those moments.
Further, Dr. Britt’s report supports the Commission’s
“significant stress” determination. In his notes, Dr. Britt related
that Mondragon had told him that his right knee was subjected
to “pressure” as he attempted to “catch himself” when “he
slipped and the wheelbarrow tilted,” which resulted in the
“sudden pop” Mondragon reported feeling in his right knee. Dr.




20150898-CA                     15                2017 UT App 59
              JP's Landscaping v. Labor Commission


Britt also confirmed that there was indeed an injury. 2 Thus,
Mondragon’s testimony and Dr. Britt’s report support an
inference that Mondragon’s right knee was subject to stress as
the wheelbarrow tipped, even if Mondragon was mistaken about
the physical dynamics that led to the injury. As a consequence,
the Commission did not, as JPL contends, sua sponte create an
alternate theory of injury. The “significant stress” theory of
injury was already present in the evidence submitted, and the
Commission’s characterization of the accident is more properly
viewed as arising from reasonable inferences drawn from the
potentially conflicting evidence surrounding how Mondragon’s
internal knee injury occurred as the wheelbarrow began to tip
over. See EAGALA, Inc. v. Department of Workforce Servs., 2007 UT
App 43, ¶ 16, 157 P.3d 334 (explaining that it is the “province of
the [Commission], not appellate courts, to resolve conflicting
evidence, and where inconsistent inferences can be drawn from
the same evidence, it is for the [Commission] to draw the
inferences” (citation and internal quotation marks omitted)).

¶27 Nonetheless, JPL essentially contends that the precise
mechanism of injury was the lynchpin to Mondragon’s entire
story and that, because JPL disproved that mechanism, the
Commission could not have found the surrounding details of
Mondragon’s testimony to be credible. But JPL has provided no


2. We note, too, that other than asserting that Mondragon
fabricated the entire incident, JPL has not pointed us toward any
medical report that denies that Mondragon was injured in some
way on the day in question. Indeed, even JPL’s independent
medical evaluator, Dr. Fotheringham, conceded that the accident
“could possibly have aggravated” what he characterized as
“preexisting degenerative changes” and that the treatment that
Mondragon received through Dr. Britt at the WorkMed clinic
“was appropriate” to resolve the injury he believed Mondragon
incurred.




20150898-CA                    16               2017 UT App 59
               JP's Landscaping v. Labor Commission


authority for the proposition it asserts—that once the precise
mechanism of internal injury is shown to be impossible, the
claimant’s recounting of events is necessarily unworthy of belief
as a matter of law. Instead, JPL supports its argument by arguing
its own assessment of the evidence and claiming that, in its view,
the evidence was at least as likely that Mondragon fabricated the
entire incident. It also suggests that Dr. Britt’s report could fairly
be read as evidence that Mondragon’s injury was actually
preexisting. But JPL cannot persuade us that the Commission
erred in its assessment of the evidence or its credibility
determination by rearguing on appeal “the facts that [it claims]
support its version of the events,” see Carbon County v.
Department of Workforce Servs., 2012 UT App 4, ¶ 5, 269 P.3d 969,
or by attempting to persuade us to reweigh the evidence, see
Provo City, 2015 UT 32, ¶ 8 (“In conducting a substantial
evidence review, we do not reweigh the evidence and
independently choose which inferences we find to be the most
reasonable.” (citation and internal quotation marks omitted)).

¶28 More importantly, while JPL demonstrated that the
precise mechanism Mondragon described was physically
impossible, JPL has not shown on appeal that the accident as a
whole was physically impossible or that the surrounding
circumstances could not have led to the injury Mondragon
described. See Ernest Health, Inc. v. Labor Comm’n, 2016 UT App
48, ¶ 10, 369 P.3d 462 (explaining that we assess the
Commission’s findings based upon the record “as a whole”
(citation and internal quotation marks omitted)). Certainly, it is
not beyond reason that a person who loses control of a
wheelbarrow full of gravel while running with it can injure a
knee while trying to “catch himself” from falling as the loaded
wheelbarrow goes over—or that afterward he might inaccurately
describe the precise mechanism of injury.

¶29 Nor has JPL shown that Mondragon’s testimony about
the incident as a whole was necessarily incredible. Even



20150898-CA                      17                2017 UT App 59
               JP's Landscaping v. Labor Commission


assuming that Mondragon’s recounting of the mechanism of
injury constitutes a type of inconsistency in his testimony, the
precise mechanism of internal injury is merely one element in
the series of events comprising the industrial incident. See id.
And apart from the mechanism of injury, Mondragon recounted
the other material aspects of the event consistently. He reported
at the hearing and to Dr. Britt that he was pushing the
wheelbarrow, that he lost control of it, that as it tipped over he
felt his knee pop, and that he suffered swelling and pain
immediately afterward. And the Commission did not need to
merely rely on Mondragon’s testimony given at the hearing; as
explained, the objective components of Dr. Britt’s report support
a conclusion that Mondragon had suffered a knee injury.

¶30 Thus, even assuming that Mondragon’s testimony and the
circumstances surrounding the accident might have permitted
the Commission to infer that Mondragon had fabricated the
incident, it is “the province of the [Commission], not appellate
courts, to resolve conflicting evidence, and where inconsistent
inferences can be drawn from the same evidence, it is for the
[Commission] to draw the inferences.” EAGALA, 2007 UT App
43, ¶ 16 (citation and internal quotation marks omitted); accord
Carbon County, 2013 UT 41, ¶ 6. The ALJ found, and the
Commission affirmed, that Mondragon was credible, and we
will not disturb that determination. See Prosper Team, Inc. v.
Department of Workforce Servs., 2011 UT App 246, ¶ 4 n.2, 262 P.3d
462 (“[W]e never enter into the realm of credibility; the
[Commission] is simply in a much better position to judge the
credibility of a witness than this court.”).

¶31 Finally, although JPL contends that the Commission did
not have sufficient evidence to determine that Mondragon was
merely confused about the mechanism of injury as opposed to
fabricating the incident, the Commission’s determination that
Mondragon was mistaken about the exact mechanism is more
properly characterized as an inference, one that is also inherently



20150898-CA                    18                2017 UT App 59
              JP's Landscaping v. Labor Commission


bound up in its credibility determination. Provo City, 2015 UT 32,
¶ 8 (“Instead, we defer to an administrative agency’s findings
because when reasonably conflicting views arise, it is the
agency’s province to draw inferences and resolve those
conflicts.” (brackets, citation, and internal quotation marks
omitted)). When JPL disproved the mechanism of injury at the
hearing, the Commission was required to decide whether
Mondragon was nonetheless credible—that is, whether the
evidence as a whole suggested that he was lying or was merely
mistaken about the exact mechanism about the whole incident.
While the Commission acknowledged that Mondragon’s
description of the precise mechanism of injury was not possible,
it determined that Mondragon was generally credible as to the
events of the day—i.e., that he was not lying. See EAGALA, 2007
UT App 43, ¶ 16. As a result, our conclusion that there was
substantial evidence to support the Commission’s credibility
determination necessarily resolves the question of whether there
was substantial evidence to support the Commission’s inference
that Mondragon was mistaken about the events of the accident
rather than dishonest. See Provo City, 2015 UT 32, ¶ 8.

¶32 In sum, where “the underlying and dispositive
circumstances of the accident were established in the record
even though the precise mechanism of injury was not,” we
conclude that there was substantial evidence to support the
Commission’s determination that Mondragon was injured
through an industrial accident. See Martinez v. Media-Paymaster
Plus, 2007 UT 42, ¶ 35, 164 P.3d 384.

B.    The Commission as an Advocate

¶33 Relying on Acosta v. Labor Commission, 2002 UT App 67, 44
P.3d 819, JPL contends that the ALJ and the Commission
improperly advocated on Mondragon’s behalf by creating a
“new theory of accident” to support the award of benefits—
namely, the “significant stress” theory. It argues that, in doing



20150898-CA                    19               2017 UT App 59
               JP's Landscaping v. Labor Commission


so, the Commission “improperly awarded benefits on a
theory . . . against which JPL had no opportunity to defend.” For
reasons similar to those already discussed above, we conclude
that our decision in Acosta does not require a different result.

¶34 In Acosta, we upheld the Commission’s determination
that the ALJ had improperly awarded benefits based on a theory
of legal causation not presented by the claimant. Id. ¶¶ 31–33.
The claimant, a licensed nurse, asserted that, while working in
the maternity unit of a medical center, “she felt pain in her back”
when she lifted an eight-pound infant from a crib-like structure
and “turned to hand the child to its mother.” Id. ¶ 2. The pain
grew worse. She based her claim for temporary workers’
compensation benefits on this discrete incident, and the
employer countered that her accident did not amount to the sort
of “unusual or extraordinary exertion” required to justify an
award of compensation in the face of her preexisting back
condition under Allen v. Industrial Commission, 729 P.2d 15 (Utah
1986). See Acosta, 2002 UT App 67, ¶ 32. In concluding that the
claimant satisfied the legal causation requirement, however, the
ALJ “relied on a cumulative trauma theory that he raised sua
sponte” rather than on the discrete trauma identified by the
claimant as the basis for her claim. Id. ¶ 4. In particular, the ALJ
determined that, while a “single lift of an eight pound
baby, . . . considered alone” would not satisfy the extraordinary
exertion test, nonetheless the “totality of the circumstances in
Acosta’s case include much more than this single event, for she
had five babies and their respective mothers to care for.” Id. ¶ 31
(citation and internal quotation marks omitted). The ALJ
concluded that “Acosta has shown by a preponderance of the
evidence that her aggregated workplace duties caused her injury
and exceeded the Allen test.” Id. (citation and internal quotation
marks omitted). The Commission reversed, concluding in part
that “it was improper for the ALJ to raise the cumulative trauma
theory on his own because doing so denied [the respondents] the
opportunity to present evidence and challenge [a cumulative



20150898-CA                     20                2017 UT App 59
               JP's Landscaping v. Labor Commission


trauma theory] type of claim.” Id. ¶ 33 (citation and internal
quotation marks omitted). The Commission reversed the award
of benefits, concluding that the “single lift of one eight pound
infant is not enough to satisfy the Allen test,” which we affirmed.
Id. ¶¶ 33–35.

¶35 The circumstances here are different. In Acosta, the ALJ
sua sponte raised a completely new theory of causation to meet
that necessary element of Acosta’s claim—he decided that, while
a single discrete instance of lifting one child could not meet the
legal causation requirement, the “totality of the circumstances”
in the claimant’s case would. Thus, he crafted a new theory of
legal causation to substitute for the theory the claimant had
advanced. And, in doing so, the ALJ made it impossible for the
respondents to prepare an effective defense. In contrast, here, the
Commission did not need to create a new theory of accident for
Mondragon; even if the precise mechanism of injury was
unclear, the circumstances of the incident as a whole, as well as
the medical evidence that Mondragon provided, supported an
inference that Mondragon’s right knee was injured when the
wheelbarrow tipped over. Indeed, the ALJ and the Commission
determined that, even though the mechanism of injury
Mondragon described—the handles hitting and catching his
leg—could not have occurred, he was nevertheless injured by
the accident. Thus, unlike Acosta, the ALJ and the Commission
did not have to look beyond the claim and the supporting
evidence that Mondragon actually presented to determine that
he had suffered an injury through an industrial accident. This
case would resemble Acosta if the Commission had rested its
decision not on the wheelbarrow incident alone, but also on
other events that Mondragon did not claim caused his injury.
But the Commission did not.

¶36 As a result, we reject JPL’s contention that the
Commission impermissibly advocated on Mondragon’s behalf.
The Commission does not act as an advocate by making



20150898-CA                    21                2017 UT App 59
               JP's Landscaping v. Labor Commission


inferences supported by substantial evidence and judgments
about the credibility of a claimant in fulfillment of its fact finding
responsibility. Because the evidence permitted a fair inference
that Mondragon’s knee was subject to stress as the wheelbarrow
tipped over and that Mondragon was credible despite his
mistake about the precise mechanism of injury, the
Commission’s determination that Mondragon had been injured
in the incident as a result of “significant stress” resulting from
the established events did not amount to advocacy.

¶37 For the same reasons, we are not persuaded that JPL was
deprived of fair notice to defend against Mondragon’s
allegations. From the beginning, Mondragon alleged that his
right knee injury occurred when he lost control of the tipping
wheelbarrow. And, indeed, JPL defended against Mondragon’s
claim by asserting that his claim was fraudulent and could not
have occurred. In addition, JPL contended, with the support of
an independent medical examination, that Mondragon’s knee
problems were the result of a preexisting condition, not an injury
at work. Thus, JPL has not persuaded us that it was unfairly
impeded in its defense in this case.

C.     Medical Support and the Medical Panel Referrals

¶38 In addition to arguing that the evidence did not support
the Commission’s determination that Mondragon had been
injured through the industrial accident he described, JPL argues
that medical causation was not established where the
Commission improperly referred the case to a medical panel. It
contends that the Commission sent the case to the medical panel
on the basis of the “significant stress” theory, but asserts that,
because the medical reports Mondragon submitted relied upon a
“rotation-type injury” rather than a stress theory and the
rotation-type injury he described was shown to be impossible,
those medical reports were “rendered foundationless and cannot
be relied upon” to support the Commission’s determination that



20150898-CA                      22                2017 UT App 59
               JP's Landscaping v. Labor Commission


there was a dispute in the medical evidence regarding medical
causation sufficient to refer the case to the panel. JPL claims that,
“[b]ecause [the rotation-type injury] theory was disproved,
Mondragon’s medical support for that theory was invalidated”
and that, apart from the medical panel’s ultimate conclusions,
“[Mondragon] lacked medical support for any other theory of
accident.” On that basis, JPL claims that those reports therefore
could not have supported the Commission’s determination that
there was a dispute in the medical evidence sufficient to justify
referral to a medical panel or that medical causation had been
established.

¶39 An ALJ is authorized to “refer the medical aspects of a
case . . . to a medical panel.” Utah Code Ann. § 34A-2-601(1)(a)
(LexisNexis 2015). The regulations regarding use of medical
panels provide that “[a medical] panel will be utilized by the
Administrative Law Judge where one or more significant
medical issues may be involved,” which include “[c]onflicting
medical opinions related to causation of the injury or disease.”
Utah Admin. Code R602-2-2(A)(1). At issue here is whether there
was a dispute in the medical evidence regarding medical
causation. “Whether there are conflicting medical reports is a
question of fact. We must uphold the Commission’s factual
findings if such findings are supported by substantial evidence
based upon the record as a whole.” Resort Retainers v. Labor
Comm’n, 2010 UT App 229, ¶ 24, 238 P.3d 1081 (citation and
internal quotation marks omitted).

¶40 As discussed above, this case was twice referred to a
medical panel. After initially determining that Mondragon had
suffered an industrial injury, the ALJ referred the case to a
medical panel based upon a determination that there was a
conflict in the medical evidence about whether the injury was
“the direct result of the accident” and whether further treatment
was necessary. The ALJ noted that, while the independent
medical examiner that JPL retained believed that Mondragon’s



20150898-CA                     23                 2017 UT App 59
              JP's Landscaping v. Labor Commission


current symptoms resulted from “preexisting degenerative
changes” and were not “the direct result of the accident at
issue,” Mondragon’s treating physicians “are recommending
treatment and indicate the accident is industrial.” On that basis,
the ALJ determined that “there are conflicting medical opinions
regarding medical causation” and referred the case to the
medical panel. After extensively reviewing Mondragon’s
medical history and examining him, the initial panel report
opined that “all [the evidence it reviewed] suggest[ed] an injury
to the meniscus.” It concluded that “[t]here is a causal
connection between the injury suffered in 2012 and the ongoing
knee problem” and that Mondragon needed further treatment,
including a “right knee arthroscopy.”

¶41 The Commission determined on review that “the panel’s
reasoning [was] based in part” “on a mechanism of injury
involving wheelbarrow handles that is inaccurate”—i.e., that the
wheelbarrow handles somehow twisted Mondragon’s knee.
Noting that the record established that “Mr. Mondragon’s right
knee was subject to stress while the fully loaded wheelbarrow
tipped over,” the Commission referred the case back to the
medical panel to “reconsider the medical aspects of Mr.
Mondragon’s claim in light of the fact that his right knee was not
caught and twisted between the wheelbarrow handles.” The
medical panel’s second report again concluded that “Mr.
Mondragon’s right knee problems suffered since May 2012 were
caused by the described industrial accident” and explained that
“[t]he nature of the injury is consistent with those causing
meniscal injury.” In particular, the panel noted that Mondragon
reported that he “felt that he had been hit in the knee,” that he
“felt a pop inside of the medial knee,” and that he experienced
“medial tenderness, swelling, and medial pain” after the
accident. The panel explained that, as a general matter, “[t]he
unfortunate individual suffering [a meniscal] tear reports a
sudden pop within the joint, often feeling that he has been struck
by something” along with “immediate pain on the side of the



20150898-CA                    24               2017 UT App 59
              JP's Landscaping v. Labor Commission


meniscus and swelling within the joint.” It also noted that a torn
meniscus “seldom heals” on its own and “either has to be
removed or repaired.” And the panel opined that the kind of
accident Mondragon suffered—involving “abnormal,” shearing
stress placed upon the knee while trying to keep a full
wheelbarrow from falling over—is the kind of “mechanism that
causes a meniscus to tear.” It concluded that the “violent
stressful motion type injury,” “the prolonged nature” of the
pain, and “the findings [and test results] on physical
examination” “all suggest [that Mondragon suffered] an injury
to the meniscus.” As it did in the first report, the panel also
stated that further treatment was needed, including an
“[a]rthroscopic evaluation.”

¶42 To begin with, we are not persuaded that the medical
reports Mondragon submitted were rendered foundationless or
invalidated simply because, as JPL claims, he reported a precise
mechanism of injury to his doctors that was later proven to be
impossible. JPL asserts that the dispute in the medical records as
to medical causation “was premised wholly upon the
presumption of Mondragon’s physicians that the mechanism he
reported had actually occurred.” But JPL provides no support
for this assertion; it simply characterizes the alleged mechanism
as somehow forming the entire backbone of each medical report,
without explaining why. JPL also cites no authority for its
proposition that, because one portion of a medical report is
drawn into question, the entire report is necessarily “rendered
foundationless.” And JPL has not even identified in what sense
the medical records were rendered foundationless other than
simply making the loose assertion that they were because
Mondragon had apparently described the mechanism of injury
in a way later found to be mistaken. Indeed, the second medical
panel report noted that, even if the wheelbarrow handles were
not the cause, an injury like Mondragon’s was consistent with
the sort of strain that could result from the event he described—
suggesting that aspects of Mondragon’s description of the



20150898-CA                    25               2017 UT App 59
              JP's Landscaping v. Labor Commission


injury’s mechanism were perhaps not, in fact, wholly mistaken.
As a result, JPL has failed to persuade us that the foundation of
the medical reports dissolved once Mondragon’s wheelbarrow-
handles description of the injury was proved mistaken. See Red
Bridge Capital, LLC v. JAR Family Inv. Co., 2014 UT App 21, ¶ 8,
319 P.3d 754 (explaining that the Utah Rules of Appellate
Procedure require “citation to authority [as well as]
development of that authority and reasonable analysis based on
that authority” (citation and internal quotation marks omitted)).

¶43 In any event, as we have discussed at length, this question
is the kind that the Commission is uniquely positioned to
resolve. See EAGALA, Inc. v. Department of Workforce Servs., 2007
UT App 43, ¶ 16, 157 P.3d 334. Like Mondragon’s testimony, the
medical records are pieces of evidence that the Commission may
choose to weigh as it deems appropriate. See Hutchings v. Labor
Comm’n, 2016 UT App 160, ¶ 29, 378 P.3d 1273 (explaining that it
is the Commission’s responsibility to assess the medical evidence
to make its medical causation determination). And, at best,
Mondragon’s mistaken description of the precise injury
mechanism created a question regarding the extent to which
Mondragon’s medical records could be relied upon. Certainly,
the Commission could have decided that Mondragon’s error
undermined the value of the medical opinions, but JPL has not
demonstrated that such a determination involved more than the
sort of weighing of evidence that is the Commission’s particular
province.

¶44 In this regard, as we have explained above, there was
substantial evidence—apart from the medical panel report
itself—to suggest that the accident actually occurred and that an
injury occurred due to stress being placed on Mondragon’s right
knee as the full wheelbarrow tilted over, even if Mondragon was
mistaken regarding exactly how it happened. As a result, we
also necessarily reject JPL’s contention that the medical panel
report provided the only medical support for the Commission’s



20150898-CA                   26                2017 UT App 59
              JP's Landscaping v. Labor Commission


medical causation finding. While Mondragon’s impression of
how the injury occurred was mistaken in the details he
described, both treating physicians nonetheless treated him
based upon the overarching theory that his right knee was
injured when the full wheelbarrow he was pushing tipped over,
which was consistently reported to his physicians. Dr. Britt’s
report went further, stating that Mondragon reported that he
was injured as the wheelbarrow tipped over and put “pressure”
on his right knee. Further, neither physician simply relied upon
Mondragon’s description of the mechanism of injury in making
their assessments or conclusions as to causation or whether
further treatment was required. For example, Dr. Britt conducted
objective tests, such as the McMurray test, and examined the
knee for swelling, bruising, or other signs of injury, which he
found. Likewise, another treating physician, Dr. Andruss
performed an examination of Mondragon’s knee and also
reviewed x-rays and Mondragon’s medical history before
making his assessment. In other words, neither physician’s
report was premised entirely upon Mondragon’s own
description of the mechanism of injury he described. Rather,
both physicians formulated their assessment based upon the
entire picture presented to them. Cf. Ernest Health, Inc. v. Labor
Comm’n, 2016 UT App 48, ¶ 10, 369 P.3d 462 (explaining that the
evidence should be reviewed based upon the record “as a
whole” (citation and internal quotation marks omitted)). And to
the extent that the medical records repeated Mondragon’s
mistaken mechanism of injury, as we have explained, whatever
question that may have raised about their reliability was for the
Commission to resolve. See EAGALA, 2007 UT App 43, ¶ 16.

¶45 In sum, we conclude that there was substantial evidence
supporting the Commission’s determination that Mondragon
was injured in the industrial accident he described, and,
notwithstanding the lack of clarity about the precise mechanism
of injury, we decline to disturb the Commission’s determination
that Mondragon was credible. We also conclude that the



20150898-CA                    27               2017 UT App 59
               JP's Landscaping v. Labor Commission


Commission did not sua sponte create its own theory of accident
and that it did not improperly advocate on behalf of Mondragon.
Finally, we conclude that the ALJ’s referral of the case to the
medical panel was not improper and that the medical panel’s
report did not form the sole support for the Commission’s
medical causation finding.

¶46 We now proceed to address JPL’s remaining argument
that the Commission improperly denied its discovery requests
into the claims history of Mondragon’s wife and adult son.

                          II. Discovery

¶47 JPL finally contends that the Commission abused its
discretion when it refused to allow JPL additional discovery into
the claims history of Mondragon’s wife and adult son. JPL
contends that the Commission denied the discovery because JPL
“had not submitted the very evidence on fraud and credibility
that [it] sought to obtain through the requested discovery.” JPL
seems to suggest that its “speculation of fraud, based upon the
circumstantial evidence,” which included the claims history as
well as the circumstances of the accident itself, should be
sufficient to “cast[] . . . doubt upon the Commission’s
assumption of Mondragon’s confusion.” And JPL contends that
the Commission’s decision “deprived [JPL] of its rights to
conduct discovery into this centrally relevant matter.”

¶48 The Commission “is afforded broad discretion in
determining how best to conduct its inquiry into each case.”
Ernest Health, 2016 UT App 48, ¶ 6. In this regard, the
Commission “may make its investigation in such manner as in
its judgment is best calculated to ascertain the substantial rights
of the parties and to carry out justly the spirit of the [Workers’
Compensation Act].” Utah Code Ann. § 34A-2-802(1)
(LexisNexis 2015). It may also “receive as evidence and use as
proof of any fact in dispute all evidence considered material and
relevant.” Id. § 34A-2-802(2). The Commission’s discovery


20150898-CA                    28                2017 UT App 59
               JP's Landscaping v. Labor Commission


decisions fit within this broad grant of discretion. See id. (listing
the various types of evidence the Commission may choose to
receive). Accordingly, we will not disturb the Commission’s
decision not to permit further discovery unless its decision
“exceeded the bounds of [its] discretion.” Ernest Health, 2016 UT
App 48, ¶ 7.

¶49 During the proceedings, JPL repeatedly asserted that
Mondragon fabricated his claim of injury. It based this assertion
upon its characterization of the circumstances surrounding the
accident and upon a claims history report it had generated. JPL
generated the claims report from, as it states, “a broad search”
that included claims filed under “similar names,” from the same
address, and of the same loss type. It also included claims filed
under other types of policies, such as personal automobile
policies. And it included only basic information on any matching
claim, such as the identification information of the insuring
company implicated; the date of loss; the claimant’s identifying
information; the applicable policy type, such as “personal
automobile” or “workers compensation”; the coverage and loss
type; the injury type (such as, “inflammation knee” or
“contusion to right index finger”); and any other involved party,
such as an insured business. It did not include any information
about how much was paid out or how each claim had been
resolved or any details or notes describing the circumstances of
each matched claim. In fact, the report itself did not even
identify the potential familial relationships between Mondragon
and the other persons whose claims matched based upon the
selected criteria—that is, other than the dates of birth or the
matching addresses and last names, nothing in the report
identified any other persons as actually being Mondragon’s
adult son or wife. JPL argues that this report raised a sufficient
question regarding the veracity of Mondragon’s claim to justify
additional discovery into the claims history of Mondragon’s wife
and adult son. Indeed, it contends that the claims report showed
that Mondragon and his adult son “had demonstrated a pattern



20150898-CA                     29                 2017 UT App 59
               JP's Landscaping v. Labor Commission


of filing numerous workers’ compensation claims at the same
successive prior employers.”

¶50 JPL therefore filed a motion early in the proceedings to
compel Mondragon to, among other things, provide signed
information releases from his adult son and wife. In its motion,
JPL did not explain why the releases for Mondragon’s wife and
son were necessary for resolution of the case. Instead, JPL simply
requested that the ALJ compel Mondragon to provide them,
along with other discovery responses, such as Mondragon’s own
release and the initial interrogatories and request for production
that JPL served. While the ALJ granted the motion as to
Mondragon’s release, she refused to compel Mondragon’s adult
son and wife to provide the information and records releases
requested, explaining that there had “been no showing of
relevancy,” and Mondragon’s adult son and wife “are not
subject to the jurisdiction of this court.” In seeking review of the
ALJ’s final order awarding Mondragon benefits, JPL attempted
to discredit Mondragon by asserting that the claims history
search it had conducted revealed that Mondragon and his “adult
son had demonstrated [a] pattern of filing workers’
compensation claims for multiple same prior employers.” JPL
stated that it desired “to conduct additional discovery into the
veracity of [Mondragon’s] claim” because, in its view, the
circumstances of the accident along with the “questionable claim
history” suggested that Mondragon had “fabricated” the
accident. The Commission affirmed the ALJ’s order, and JPL
then filed a motion for reconsideration in which it renewed its
request for discovery into the claims history of Mondragon’s
adult son and wife. JPL argued that its request for discovery
from Mondragon’s family members was “wholly relevant and
necessary” in light of the fact that, in its view, the ALJ awarded
benefits to Mondragon “on the basis of [the] faulty assumption
of [his] credibility.”




20150898-CA                     30                2017 UT App 59
              JP's Landscaping v. Labor Commission


¶51 In its order denying the request for reconsideration, the
Board stated that it had reviewed the claims history and the
related materials “and found there to be no actual evidence of
fraud on Mr. Mondragon’s part.” It concluded that Mondragon
had suffered an injury to his right knee based upon “the medical
evidence that Mr. Mondragon sustained a twisting-type injury to
his right knee consistent with the strain of carrying a
wheelbarrow on the date in question.” And it concluded that the
“assertion that Mr. Mondragon is not credible and may be
committing fraud is no more than speculation.” It therefore
denied the request for reconsideration.

¶52 We decline to disturb the Commission’s decision. JPL
essentially argues that the claims history report it submitted
combined with its characterization of the circumstances of the
accident—including the fact that Mondragon was “allegedly
injured within hours of beginning his employment with [JPL],”
that the accident was “unwitnessed,” and that Mondragon
returned to “similar employment” after his injury—cast enough
doubt on the veracity of Mondragon’s own claim to justify
discovery into the claims of his adult son and wife, both
nonparties to the claim. And, according to JPL, the Commission
abused its discretion by not allowing JPL to do so. But because
we have affirmed the Commission’s determination that
Mondragon was credible and that Mondragon was injured in the
accident, we do not address that aspect of this argument further.
As we explained, the Commission was entitled to view the
evidence about the accident as a whole and make its own
inferences and credibility determinations. The Commission also
determined that, even including the claims report, JPL had not
shown anything more than speculative evidence of fraud. JPL
has not demonstrated that this decision exceeded the
Commission’s discretion. Indeed, the claims report JPL
submitted is merely a bare list of claims, identifying only basic
information, with no notes describing details of the accidents or
the resolutions of the claims.



20150898-CA                   31                2017 UT App 59
              JP's Landscaping v. Labor Commission


¶53 Thus, the Commission did not abuse its discretion by
concluding that JPL provided “no more than speculation
without evidence” that Mondragon “may be committing fraud.”
The Commission’s refusal to order discovery on nonparties
under such circumstances is well within its broad discretion. See
Utah Code Ann. § 34A-2-802(1) (LexisNexis 2015) (“The
commission may make its investigation in such manner as in its
judgment is best calculated to ascertain the substantial rights of
the parties and to carry out justly the spirit of the chapter.”).
Accordingly, we decline to disturb the Commission’s decision to
deny JPL’s request for additional discovery into the claims
history of Mondragon’s adult son and wife—two nonparties—on
the basis of thinly-supported speculation about a potential
pattern of fraudulent workers’ compensation claims.


                         CONCLUSION

¶54 We conclude that there was substantial evidence to
support the Commission’s determination that Mondragon
suffered an industrial accident, that the Commission did not sua
sponte create its own theory of accident or improperly advocate
on behalf of Mondragon, and that the referral of the case to the
medical panel was not improper. We also conclude that the
Commission did not abuse its discretion when it denied JPL’s
requests to conduct discovery into the claims history of
Mondragon’s adult son and wife. Accordingly, we decline to
disturb the Commission’s decision.




20150898-CA                    32               2017 UT App 59